SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á diez y seis de Diciembre de mil novecientos uno, en el juicio seguido ante el Tribunal de Distrito de San Juan por el Ayunta-miento de Vega-Baja contra Don Pedro Prado Landrón y. Don José Jesús Pesquera sobre sustitución de una fianza hipotecaria, cuyo juicio pende ante Nos en virtud de recurso de casación por infracción de ley, interpuesto por la parte demandante, á la que ha representado y defendido el Letrado Don Juan Hernández López, habiendo llevado la represen-tación y defensa de los demandados el Letrado Don Ráfael López Landrón. — Considerando: Que con fecha veinte y seis de Noviembre de mil ochocientos noventa y nueve, el Ayuntamiento de Vega-Baja formuló demanda ante el *280Tribunal de Distrito de San Juan contra el ex-Depositario de los fondos municipales de dicha Villa Don Pedro Prado y Landrón y su fiador Don José Jesús Pesquera, con súplica de que ambos fueran condenados á constituir inmediata-mente á favor y satisfacción de aquella Corporación nueva fianza en sustitución de la que para garantir el buen desem-peño del cargo del primero había prestado el segundo, mediante escritura pública de diez y nueve de Marzo de mil ochocientos noventa y ocho, por ser ilusoria esa fianza, condenándoseles, además, á la indemnización mancomunada y solidaria de todos los daños y perjuicios causados y por causar á la parte demandante y al pago de todas las costas del juicio, á reserva de la responsabilidad criminal que se derivara de los hechos fundamentales de la demanda. — Resul-tando : Que Don Pedro Prado Landrón y Don José Jesús Pesquera' contestaron la demanda pidiendo se desestimara, con imposición de las costas á la parte actora, á cuyo fin alegaron, entre otros hechos, que sin previo dictamen de dos letrados y sin autorización expresa y superior se había lanzado el Ayuntamiento de Vega-Baja á demandarlos en juicio con infracción del artículo 90 de la Ley Municipal, que exige semejante requisito. — Resultando: Que al escrito de demanda, se acompañó copia del acuerdo del Ayunta-miento de Vega-Baja autorizando á su síndico Don José Ramón González para la reclamación intentada, sin que conste que ese acuerdo se tomare con dictamen de dós letrados, dictamen que tampoco se trajo al juicio al practi-carse las pruebas. — Resultando : Que el Tribunal de Distrito de San Juan, por sentencia de quince de Marzo último, declaró con lugar la excepción dilatoria de defecto legal en el modo de proponer la demanda, consistente en no haberse oído previamente el dictamen de dos letrados, requisito necesario para entrar en el juicio, sea cual fuere el número de vecinos del Ayuntamiento litigante, sin que haya especial condenación de costas. — Resultando: Que contra esa sentencia interpuso el Ayuntamiento de Vega-Baja recurso de casación *281por infracción de ley, autorizado por el número 1? del ar-tículo 1,690 de la Ley de Enjuiciamiento Civil, citando como infringido, al formalizar dicho recurso, el artículo 90 de la Ley Municipal en que se funda el fallo, puesto que el precepto que dicho artículo entraña, sólo dehe aplicarse á los Municipios de menos de cuatro mil habitantes, y, según el último censo oficial de esta Isla, la población de Vega Baja es de diez mil habitantes. — Visto: Siendo Ponente el Juez Asociado Don José C. Hernández. — Considerando: Que, según el artículo 90 de la Ley Municipal, es necesaria la autorización de la Diputación Provincial para entablar pleito á nombre de los pueblos menores de cuatro mil habitantes y el acuerdo del Ayuntamiento ha de ser to-mado, en todo caso, previo dictamen conforme' de dos letrados, no necesitándose autorización ni dictamen de letrados para utilizar los interdictos de retener ó recobrar y los de obra nueva ó vieja, ni para seguir los pleitos en que el Ayuntamiento fuese demandado. — Considerando: Que, aten-didos los términos en que está redactado el artículo citado, el acuerdo del Ayuntamiento para entablar un pleito, fuera de los casos exceptuados, sea meúor ó no el Municipio de cuatro mil habitantes, ha de. tomarse siempre previo dictamen conforme de dos letrados, como lo revela la generalidad del concepto que envuelve la locución en todo caso empleada por el legislador, sin que, por tanto, se baya cometido la in-fracción legal que se invoca como único motivo del recurso.— Fallamos: Que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por el Ayuntamiento de Vega Baja, al que condenamos en las costas; y con devolución de los autos, comuniqúese esta resolución al Tribunal del Distrito de San Juan, á los efectos procedentes.— Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Fi-gueras. — J. H. McLeary.
*282Publicación. — Leída y publicada fuá la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á diez y seis de Diciembre de mil novecientos uno. — E. de J. López Gaztambide, Secretario.